Exhibit 99(b) Revised Segment Results, with Annual Results for the Three Years Ended December 31, 2007, and Quarterly Results for the Six Quarters Ended June 30, 2008 (Pages 1-9) Exhibit 99(b) Revised Segment Results, with Annual Results for the Three Years Ended December 31, 2007, and Quarterly Results for the Six Quarters Ended June 30, 2008 (Pages 1-9) GENERAL ELECTRIC CAPITAL CORPORATION Segment Operations Revenues and segment profit of our operating segments are shown below. As described in our Form 8-K filed July 25, 2008, the General Electric Company (GE), our ultimate parent, reorganized its businesses effective July 25, 2008. GE believes that this new organizational structure simplifies the company and aligns businesses for growth and efficiency. GE’s five operating segments as of July 25, 2008, were as follows: · GE Technology Infrastructure – the combination of GE’s previous Healthcare segment, the Aviation and Transportation businesses of our previous GE Infrastructure segment and the Enterprise Solutions business of GE’s previous Industrial Products segment · GE Energy Infrastructure – the combination of GE’s Energy (including GE’s motors business which was previously reported in GE’s Industrial Products segment), Oil & Gas and Water & Process Technologies businesses of our previous GE Infrastructure segment · GE Capital Finance – the combination of our previous GE Commercial Finance and GE Money segments and the Aviation Financial Services, Transportation Finance and Energy Financial Services businesses of our previous GE Infrastructure segment · GE NBC Universal – unchanged · GE Consumer & Industrial – the GE Consumer & Industrial business (excluding the motors business) of GE’s previous Industrial Products segment As a result of our ultimate parent’s reorganization, our chief executive officer also reorganized our businesses into five operating segments based upon how our management allocates resources and assesses performance as follows: · Commercial Lending and Leasing (CLL) – our previous GE Commercial Finance segment less our Real Estate business · Real Estate – unchanged, previously reported in our GE Commercial Finance segment · GE Money – unchanged · GECAS – the combination of Aviation Financial Services and Transportation Finance, previously reported in our GE Infrastructure segment · Energy Financial Services – previously reported in our GE Infrastructure segment (1) Segment profit is determined based on internal performance measures used by the Chairman to assess the performance of each business in a given period. In connection with that assessment, the Chairman may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes. Segment profit includes interest and other financial charges and income taxes, which we sometimes refer to as “net earnings”. All periods presented have been reclassified to conform to the changes in our organization effective July25,2008, and the effects of reporting our Japanese mortgage and card businesses as discontinued operations. In addition to providing information on segments in their entirety, we have also provided supplemental information for the Capital Solutions business within the CLL segment for greater clarity. Consolidated For the years ended December 31 (In millions) 2007 2006 2005 Revenues CLL $ 27,267 $ 25,833 $ 23,781 Real Estate 7,021 5,020 3,492 GE Money 24,769 19,508 16,754 GECAS 4,839 4,353 3,695 Energy Financial Services 2,405 1,664 1,349 Total segment revenues 66,301 56,378 49,071 GECC corporate items and eliminations 1,661 1,929 2,608 Less portion of revenues not included in GECC (963 ) (825 ) (618 ) Total revenues in GECC $ 66,999 $ 57,482 $ 51,061 Segment profit CLL $ 3,801 $ 3,503 $ 3,252 Real Estate 2,285 1,841 1,282 GE Money 4,269 3,231 2,452 GECAS 1,211 1,174 829 Energy Financial Services 677 648 599 Total segment profit 12,243 10,397 8,414 GECC corporate items and eliminations 192 55 305 Less portion of net earnings not included in GECC (489 ) (357 ) (291 ) Earnings in GECC from continuing operations 11,946 10,095 8,428 Earnings (loss) in GECC from discontinued operations, net of taxes (2,131 ) 291 1,498 Total net earnings in GECC $ 9,815 $ 10,386 $ 9,926 (2) 2008 (in millions) First quarter Second quarter Six months Revenues CLL $ 6,683 $ 7,295 $ 13,978 Real Estate 1,883 1,964 3,847 GE Money 6,363 6,578 12,941 GECAS 1,270 1,155 2,425 Energy Financial Services 770 989 1,759 Total segment revenues 16,969 17,981 34,950 GECC corporate items and eliminations 308 202 510 Less portion of revenues not included in GECC (154 ) (34 ) (188 ) Total revenues in GECC $ 17,123 $ 18,149 $ 35,272 Segment profit CLL $ 694 $ 917 $ 1,611 Real Estate 476 484 960 GE Money 985 1,056 2,041 GECAS 391 279 670 Energy Financial Services 133 167 300 Total segment profit 2,679 2,903 5,582 GECC corporate items and eliminations (175 ) (92 ) (267 ) Less portion of net earnings not included in GECC (23 ) (61 ) (84 ) Earnings in GECC from continuing operations 2,481 2,750 5,231 Loss in GECC from discontinued operations, net of taxes (46 ) (336 ) (382 ) Total net earnings in GECC $ 2,435 $ 2,414 $ 4,849 CLL 2008 (In millions) First quarter Second quarter Six months Revenues $ 6,683 $ 7,295 $ 13,978 Less portion of CLL not included in GECC (160 ) (27 ) (187 ) Total revenues in GECC $ 6,523 $ 7,268 $ 13,791 Segment profit $ 694 $ 917 $ 1,611 Less portion of CLL not included in GECC (27 ) (54 ) (81 ) Total segment profit in GECC $ 667 $ 863 $ 1,530 Quarters ended (In millions) First quarter Second quarter Total assets $ 248,867 $ 246,416 Less portion of CLL not included in GECC (2,850 ) (1,506 ) Total assets in GECC $ 246,017 $ 244,910 (3) 2008 (In millions) First quarter Second quarter Six months Revenues Capital Solutions $ 3,634 $ 3,821 $ 7,455 Segment profit Capital Solutions $ 400 $ 503 $ 903 Quarters ended (In millions) First quarter Second quarter Total assets Capital Solutions $ 129,405 $ 124,040 Real Estate 2008 (In millions) First quarter Second quarter Six months Revenues $ 1,883 $ 1,964 $ 3,847 Less portion of Real Estate not included in GECC 7 (7 ) – Total revenues in GECC $ 1,890 $ 1,957 $ 3,847 Segment profit $ 476 $ 484 $ 960 Less portion of Real Estate not included in GECC 7 (1 ) 6 Total segment profit in GECC $ 483 $ 483 $ 966 Quarters ended (In millions) First quarter Second quarter Total assets $ 86,605 $ 90,611 Less portion of Real Estate not included in GECC (386 ) (131 ) Total assets in GECC $ 86,219 $ 90,480 GE Money 2008 (In millions) First quarter Second quarter Six months Revenues $ 6,363 $ 6,578 $ 12,941 Less portion of GE Money not included in GECC – – – Total revenues in GECC $ 6,363 $ 6,578 $ 12,941 Segment profit $ 985 $ 1,056 $ 2,041 Less portion of GE Money not included in GECC (2 ) (5 ) (7 ) Total segment profit in GECC $ 983 $ 1,051 $ 2,034 (4) Quarters ended (In millions) First quarter Second quarter Total assets $ 216,245 $ 221,242 Less portion of GE Money not included in GECC 100 135 Total assets in GECC $ 216,345 $ 221,377 GECAS 2008 (In millions) First quarter Second quarter Six months Revenues $ 1,270 $ 1,155 $ 2,425 Less portion of GECAS not included in GECC – (1 ) (1 ) Total revenues in GECC $ 1,270 $ 1,154 $ 2,424 Segment profit $ 391 $ 279 $ 670 Less portion of GECAS not included in GECC (1 ) (2 ) (3 ) Total segment profit in GECC $ 390 $ 277 $ 667 Quarters ended (In millions) First quarter Second quarter Total assets $ 47,484 $ 48,383 Less portion of GECAS not included in GECC (221 ) (232 ) Total assets in GECC $ 47,263 $ 48,151 Energy Financial Services 2008 (In millions) First quarter Second quarter Six months Revenues $ 770 $ 989 $ 1,759 Less portion of Energy Financial Services not included in GECC (1 ) 1 – Total revenues in GECC $ 769 $ 990 $ 1,759 Segment profit $ 133 $ 167 $ 300 Less portion of Energy Financial Services not included in GECC – 1 1 Total segment profit in GECC $ 133 $ 168 $ 301 Quarters ended (In millions) First quarter Second quarter Total assets $ 20,837 $ 21,580 Less portion of Energy Financial Services not included in GECC (53 ) (52 ) Total assets in GECC $ 20,784 $ 21,528 (5) Consolidated 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues CLL $ 6,416 $ 6,581 $ 6,862 $ 7,408 $ 27,267 Real Estate 1,615 1,557 1,937 1,912 7,021 GE Money 5,882 6,211 6,153 6,523 24,769 GECAS 1,316 1,149 1,195 1,179 4,839 Energy Financial Services 324 417 832 832 2,405 Total segment revenues 15,553 15,915 16,979 17,854 66,301 GECC corporate items and eliminations 451 339 271 600 1,661 Less portion of revenues not included in GECC (303 ) (246 ) (235 ) (179 ) (963 ) Total revenues in GECC $ 15,701 $ 16,008 $ 17,015 $ 18,275 $ 66,999 Segment profit CLL $ 888 $ 840 $ 905 $ 1,168 $ 3,801 Real Estate 564 476 640 605 2,285 GE Money 1,206 1,153 947 963 4,269 GECAS 405 281 274 251 1,211 Energy Financial Services 89 157 255 176 677 Total segment profit 3,152 2,907 3,021 3,163 12,243 GECC corporate items and eliminations (79 ) (310 ) 269 312 192 Less portion of net earnings not included in GECC (210 ) (140 ) (82 ) (57 ) (489 ) Earnings in GECC from continuing operations 2,863 2,457 3,208 3,418 11,946 Loss in GECC from discontinued operations, net of taxes (384 ) (249 ) (1,367 ) (131 ) (2,131 ) Total net earnings in GECC $ 2,479 $ 2,208 $ 1,841 $ 3,287 $ 9,815 (6) CLL 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 6,416 $ 6,581 $ 6,862 $ 7,408 $ 27,267 Less portion of CLL not included in GECC (280 ) (227 ) (216 ) (160 ) (883 ) Total revenues in GECC $ 6,136 $ 6,354 $ 6,646 $ 7,248 $ 26,384 Segment profit $ 888 $ 840 $ 905 $ 1,168 $ 3,801 Less portion of CLL not included in GECC (177 ) (111 ) (64 ) (48 ) (400 ) Total segment profit in GECC $ 711 $ 729 $ 841 $ 1,120 $ 3,401 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 204,052 $ 214,231 $ 220,391 $ 229,608 Less portion of CLL not included in GECC 7,396 10,542 2,831 (3,174 ) Total assets in GECC $ 211,448 $ 224,773 $ 223,222 $ 226,434 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues Capital Solutions $ 3,363 $ 3,465 $ 3,543 $ 3,983 $ 14,354 Segment profit Capital Solutions $ 395 $ 463 $ 444 $ 587 $ 1,889 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets Capital Solutions $ 108,768 $ 115,167 $ 118,861 $ 122,527 (7) Real Estate 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 1,615 $ 1,557 $ 1,937 $ 1,912 $ 7,021 Less portion of Real Estate not included in GECC (21 ) (17 ) (16 ) (17 ) (71 ) Total revenues in GECC $ 1,594 $ 1,540 $ 1,921 $ 1,895 $ 6,950 Segment profit $ 564 $ 476 $ 640 $ 605 $ 2,285 Less portion of Real Estate not included in GECC (10 ) (8 ) (7 ) (11 ) (36 ) Total segment profit in GECC $ 554 $ 468 $ 633 $ 594 $ 2,249 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 59,405 $ 62,057 $ 72,197 $ 79,285 Less portion of Real Estate not included in GECC (245 ) (331 ) (260 ) (279 ) Total assets in GECC $ 59,160 $ 61,726 $ 71,937 $ 79,006 GE Money 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 5,882 $ 6,211 $ 6,153 $ 6,523 $ 24,769 Less portion of GE Money not included in GECC – Total revenues in GECC $ 5,882 $ 6,211 $ 6,153 $ 6,523 $ 24,769 Segment profit $ 1,206 $ 1,153 $ 947 $ 963 $ 4,269 Less portion of GE Money not included in GECC (22 ) (19 ) (10 ) 4 (47 ) Total segment profit in GECC $ 1,184 $ 1,134 $ 937 $ 967 $ 4,222 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 178,004 $ 189,262 $ 196,840 $ 209,178 Less portion of GE Money not included in GECC 955 955 100 100 Total assets in GECC $ 178,959 $ 190,217 $ 196,940 $ 209,278 (8) GECAS 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 1,316 $ 1,149 $ 1,195 $ 1,179 $ 4,839 Less portion of GECAS not included in GECC – (1 ) (2 ) (1 ) (4 ) Total revenues in GECC $ 1,316 $ 1,148 $ 1,193 $ 1,178 $ 4,835 Segment profit $ 405 $ 281 $ 274 $ 251 $ 1,211 Less portion of GECAS not included in GECC (1 ) (1 ) – (2 ) (4 ) Total segment profit in GECC $ 404 $ 280 $ 274 $ 249 $ 1,207 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 45,586 $ 45,936 $ 47,038 $ 47,189 Less portion of GECAS not included in GECC (274 ) (256 ) (212 ) (219 ) Total assets in GECC $ 45,312 $ 45,680 $ 46,826 $ 46,970 Energy
